Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 25 November 2019.  In virtue of this communication, claims 1-22 are currently presented in the instant application.  In light of the preliminary amendment, claims 1-8 have been cancelled, and claims 9-22 have been newly added.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 11/25/2019 and 4/16/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 9-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art fails to disclose or properly suggest:
The combination of limitations of claim 9 (claims 10-22 are allowable as being dependent on claim 9).

All of the references described hereinafter are cited in full below.

Both the Kim and Lee references are related art cases with the same assignee and common inventors.  While both disclosures appear to involve the same overall system of shake correction, each disclosure, including the present application, detail individual pieces, and neither discloses the two transmission sections as presently described.

The de Foras and Kang references are considered to be best pertinent prior art of record.  Each teaches using delaying tactics during transmission, but both are for functionally different reasons, instead choosing to do so to synchronize transmission (de Foras to sync the data rates between the motion sensor data and the image sensor data) or to reduce inaccuracies to do the switching timing delay (Kang uses a delay timing td for compensating for a phase delay of the motion data according to the switching timing interval Δt regarding the another sensing axis (y axis or z axis)).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (Patent No.: US 11,178,331 B2)
Lee et al. (Patent No.: US 10,935,947 B2)
de Foras et al. (Publication No.: US 2017/0359518 A1)
Kang (Publication No.: US 2016/0316145 A1)



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
12/16/2021